Citation Nr: 0608069	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-32 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for claimed tinnitus.  

2.  Entitlement to service connection for claimed residuals 
of hepatitis.  




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The veteran served on active duty from March 1956 to March 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the RO.  

The Board is aware that the veteran's claims were previously 
denied in a February 2000 Board decision.  

However, in a September 2000 letter, the Board notified the 
veteran that his claims would be readjudicated by the RO 
under the Veterans Claims Assistance Act of 2000 (VCAA) 
without regard to the aforementioned Board decision.  

Accordingly, the RO readjudicated these claims on a de novo 
basis in the underlying March 2003 rating decision, and the 
Board will do likewise.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of tinnitus in service or for many years thereafter.  

2.  The currently demonstrated tinnitus is not shown to be 
due to any event or incident of the veteran's active service.  

3.  The veteran currently is shown as likely as not to have 
the residuals of hepatitis for which he was treated during 
his period of active service.  




CONCLUSIONS OF LAW

1.  The veteran's disability manifested by tinnitus is not 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by the residuals of hepatitis is due to 
disease that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in an October 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued prior to 
the appealed rating decision.  Moreover, as indicated, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claims and assist him 
in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  


III.  Tinnitus

As a preliminary matter, the Board observes that the United 
States Court of Appeals for Veterans Claims (Court) has 
determined that, specifically in cases of tinnitus, a veteran 
is competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  As such, the veteran's lay contentions as to 
tinnitus in this case represent competent evidence.  

The Board notes that the veteran was not treated for tinnitus 
in service, during which time his primary specialty was 
working as a nurse anesthesist.  Subsequent to service, 
tinnitus was first noted in an October 1989 VA examination 
report.  

A careful review of the claims file shows that the veteran 
has, at different times, presented varying statement about 
when his tinnitus began.  

A February 1990 private audiological record indicates that 
the veteran reported having had tinnitus in his left ear 
"for 1 year."  However, in his June 1990 hearing testimony, 
he dated it back to "sometime around 1972."  

During a July 1999 VA audiological examination, he described 
having tinnitus for approximately 10 years.  In an October 
1999 lay statement, however, he asserted that his tinnitus 
"was produced by my being exposed to the high pitched 
exhaust turbines used to evacuate waste anesthesias gases 
while stationed at Ft. Polk, [Louisiana]."  

The VA examiner who conducted the July 1999 VA audiological 
examination reviewed the veteran's claims file.  This 
examiner opined that the veteran's bilateral hearing loss 
(for which service connection is presently in effect) could 
be related back to his noise exposure in service, but his 
tinnitus appeared not to be related to service.  

The examiner's rationale was that the veteran's tinnitus was 
first noted "about ten years ago" according to the veteran, 
and there was no evidence of tinnitus in his records from 
service.  

During a November 2004 VA audiological examination, the 
veteran reported that he first noticed tinnitus on an 
intermittent basis in 1985.  The examiner provided no further 
commentary as to the etiology of this disorder.  

As noted, the Board considers the veteran's opinion as to the 
continuity of symptomatology of tinnitus to be competent 
medical evidence under Charles.  That notwithstanding, the 
Board finds this evidence to be of limited probative value, 
given the vast inconsistencies in his lay contentions as to 
the actual date of the onset of tinnitus.  

While the veteran has indicated on several instances that 
tinnitus was first manifest in service, he has noted at other 
times that the period of onset was in the 1980's.  

At the same time, the Board has reviewed the July 1999 VA 
audiological examination report and finds that the examiner's 
opinion that the veteran's tinnitus was first noted ten years 
earlier, well after separation from service, was supported by 
a VA claims file review.  

In this regard, the Board observes that evidence of a 
prolonged period without medical complaint after service can 
be considered along with other factors in the analysis of a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

It is the responsibility of the Board to make the 
determination of the relative weight of conflicting evidence 
within the context of a service connection claim.  See Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993).  

For these reasons, the Board finds that the VA examiner's 
opinion, which does not support the veteran's claim, has 
greater probative value than the inconsistent testimony as to 
continuity of symptomatology of the veteran.  

Accordingly, the Board finds the preponderance of the 
evidence is against the veteran's claim of service connection 
for tinnitus, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  


IV.  Residuals of hepatitis

The veteran's service medical records contain notations from 
December 1966, August 1967, and February 1975 about a history 
of hepatitis.  The apparent date of treatment for hepatitis 
was 1962.  However, the veteran's service discharge 
examination report from March 1976 was negative for any 
abnormalities of the liver.  

Subsequent to service, a VA medical evaluation from October 
1976 indicates that the veteran reported hepatitis in 
November 1961 but never received follow-up treatment.  The 
examiner noted that the veteran's then-current liver findings 
were "completely normal."  

An October 1989 VA examination report contains a notation of 
status post infectious hepatitis, but liver function tests at 
that time were normal.  The examiner indicated that the 
veteran "[did] not know status of hepatitis antigens or 
antibodies."  However, laboratory testing was positive for 
hepatitis antibodies.  

In July 1999, the veteran underwent a VA examination, with an 
examiner who reviewed his claims file.  This examiner noted 
that laboratory testing of the liver "was completely 
normal."  Antibody testing for hepatitis revealed no 
positive findings.  The diagnosis was that of status post 
hepatitis, with no disease or evidence of liver damage at the 
present time.  

Based on these current findings, and given the documented in-
service history, the Board finds the evidence to be in 
relative equipoise in showing that the veteran as likely as 
not is currently suffering the residuals of hepatitis that 
was incurred in service.  With the benefit of the doubt 
extended to the veteran, service connection is warranted in 
this case.  



ORDER

Service connection for tinnitus is denied.  

Service connection for the residuals of hepatitis is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


